J. S36030/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA                  :      IN THE SUPERIOR COURT OF
                                              :           PENNSYLVANIA
                                              :
                    v.                        :
                                              :
ANDREW ANGLE                                  :
                                              :
                            Appellant         :      No. 1281 MDA 2015

            Appeal from the Judgment of Sentence February 11, 2014
              In the Court of Common Pleas of Cumberland County
                Criminal Division No(s): CP-21-CR-0000339-2013
                                         CP-21-CR-0000340-2013
                                         CP-21-CR-0002350-2013

BEFORE: MUNDY, J., DUBOW, J., and STEVENS, P.J.E. *

MEMORANDUM BY DUBOW, J.:                                      FILED JUNE 03, 2016

        Appellant, Andrew Angle, appeals from the Judgment of Sentence

entered on February 11, 2014, in the Court of Common Pleas of Cumberland

County following his guilty plea to three counts of Receiving Stolen

Property.1 After careful review, we dismiss the appeal.

        A detailed recitation of the facts is not necessary to our disposition. In

his    counseled   appellate    Brief,   Appellant   failed   to   comply   with   the

requirements set forth in Pa.R.A.P. 2111-2140 and we are, therefore, unable

to conduct meaningful appellate review.




*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 3925(a).
J.S36030/16


        Appellate briefs must materially conform to the requirements of the

Pennsylvania Rules of Appellate Procedure and this Court may quash or

dismiss an appeal if the defect in the brief is substantial. Commonwealth

v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005); Pa.R.A.P. 2101.

        Our review of Appellant’s Brief exposes substantial violations of the

Rules of Appellate Procedure. Initially, the “Statement of Jurisdiction” fails

to “contain a precise citation to the statutory provision, general rule or other

authority believed to confer on the appellate court jurisdiction to review the

order    or   other   determination”   in   compliance   with   Pa.R.A.P.    2114.

Appellant’s Brief at 4.

        Next, in the “Scope and Standard of Review” section, Appellant fails to

state the appropriate scope of review and fails to provide citations to any

supporting authority regarding the scope of review.               See Pa.R.A.P.

2111(a)(3); Appellant’s Brief at 5.

        Appellant includes a statement of the questions involved section

pursuant to Pa.R.A.P. 2116(a), which is entitled “DETERMINATION IN

QUESTION,” and raises the following issues:

        A. Did the Lower Court abuse its discretion in allowing the
           testimony of Ms. Evelyn Berkholz as to the monetary value of
           certain items of jewelry that she claimed to have been stolen
           from her house by the Appellant?

        B. Where the Appellant was sentenced to 2 to 14 years in a state
           correctional institution for receiving stolen property (F3) and
           the Sentencing Guidelines provided for a standard range of 6
           to 16 months (aggravated Range 12), was the defense
           counsel ineffective in not moving for reconsideration of the


                                       -2-
J.S36030/16


         sentence on the grounds of disproportionate sentencing or in
         the alternative, did the Lower Court abuse its discretion in
         issuing a sentence that was well beyond the Sentencing
         Guidelines?

Appellant’s Brief at 6.

      Appellant’s “Statement of the Case” is only two sentences long, fails to

cite to the record, and fails to include any factual or procedural history as

required by Pa.R.A.P. 2117. Appellant’s Brief at 7.

      Appellant does not include a “Summary of Argument” section as

required by Pa.R.A.P. 2118.       More importantly, Appellant’s “Argument”

section contains numerous defects and fails to comply with Pa.R.A.P. 2119.

Appellant references evidence from the record numerous times, but only

provides a specific cite to the record two times. See Pa.R.A.P. 2119(c) and

(d); Appellant’s Brief at 8-10.   Appellant provides two citations to rules of

evidence and one citation to case law but fails to engage in meaningful

discussion or analysis of any authority that he cites. See Pa.R.A.P. 126; see

also 2119(a)-(d); Appellant’s Brief at 8-10.

      Lastly, Appellant fails to comply with Pa.R.A.P. 2119(f), which requires

Appellant to “set forth in a separate section of the brief a concise statement

of the reasons relied upon for allowance of appeal with respect to the

discretionary aspects of a sentence.” Pa.R.A.P. 2119(f). Appellant asserts

that the “lower court abused its discretion in issuing a sentence that is well

beyond the sentencing guidelines,” which is a challenge to the discretionary

aspects of the sentence, but fails to include a separate section pursuant to


                                     -3-
J.S36030/16


Pa.R.A.P. 2119(f). See Commonwealth v. Garcia-Rivera, 983 A.2d 777,

779 (Pa. Super. 2009) (stating that a challenge to the sentencing court’s

imposition of a sentence outside of the sentencing guidelines is a challenge

to the discretionary aspects of the sentence).

      These substantial omissions and defects preclude meaningful review.

Accordingly, we suppress Appellant’s Brief and dismiss his appeal.      See

Adams, supra at 497-98; Pa.R.A.P. 2101.

      Appeal dismissed.

      President Judge Emeritus Stevens joins this Memorandum.

      Judge Mundy concurs in the result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/3/2016




                                    -4-